


RIVERVIEW COMMUNITY BANK
 
DIRECTORS' AND EXECUTIVE OFFICERS'
DEFERRED COMPENSATION PLAN
(2008 Restatement)
 
 
 
Effective: December 17, 2008

 
 

--------------------------------------------------------------------------------

 

RIVERVIEW COMMUNITY BANK
DIRECTORS' AND EXECUTIVE OFFICERS'
DEFERRED COMPENSATION PLAN
(2008 Restatement)
 Page
 
ARTICLE 1
 
DEFINITIONS
   
1.1
 
Account
2
 
1.2
 
Bank
2
 
1.3
 
Beneficiary
2
 
1.4
 
Board
2
 
1.5
 
Code
2
 
1.6
 
Committee
2
 
1.7
 
Compensation
2
 
1.8
 
Deferral Election
3
 
1.9
 
Determination Date
3
 
1.10
 
Director
3
 
1.11
 
Disabled or Disability
3
 
1.12
 
Executive Officer
3
 
1.13
 
Interest
3
 
1.14
 
Participant
3
 
1.15
 
Participating Subsidiary
3
 
1.16
 
Participation Agreement
3
 
1.17
 
Plan Benefit
3
 
1.18
 
Plan Year
3
 
1.19
 
Separation from Service
3
         
ARTICLE 2
 
PARTICIPATION
             
2.1
 
Participation
4
 
2.2
 
Deferral Elections
4
 
2.3
 
Modification or Revocation of Deferral Elections
4
         
ARTICLE 3
 
 DEFERRED COMPENSATION ACCOUNTS
   
3.1
 
Maintenance of Accounts
5
 
3.2
 
Account Adjustments
5
 
3.3
 
Account Statements
5
         
ARTICLE 4
 
PLAN BENEFITS
   
4.1
 
Amount of Benefit
6
 
4.2
 
Time of Payment
6
 
4.3
 
Form of Payment
6
 
4.4
 
Overrides
7
 
4.5
 
Change in Time or Form of Payment
7
 
4.6
 
Special 2008 Elections
7
 
4.7
 
Hardship Withdrawals
7
 
4.8
 
Death Benefits
8

 

--------------------------------------------------------------------------------

-i-


     
                                                                                                         
                                       
                   Page             
4.9
 
Disability Benefits
8
 
4.10
 
Cashout of Small Accounts                                                      
8
 
4.11
 
Withholding
8
 
4.12
 
Tax Reporting
8
 
4.13
 
Loans
9
 
4.14
 
Delayed Distributions to Key Employees
9
 
4.15
 
Facility of Payment
9
 
4.16
 
Change in Control
9
         
ARTICLE 5
 
BENEFICIARIES
             
5.1
 
Beneficiary Designation
11
 
5.2
 
Change in Marital Status; Community Property Rights
11
 
5.3
 
Default Beneficiary
11
 
5.4
 
Effect of Payment
11
         
ARTICLE 6
PLAN ADMINISTRATION
             
6.1
 
Committee; Duties
12
 
6.2
 
Agents
12
 
6.3
 
Binding Effect of Decisions
12
 
6.4
 
Indemnification
12
         
ARTICLE 7
CLAIMS PROCEDURE
             
7.1
 
Written Claims
12
 
7.2
 
Denial of Claim
12
 
7.3
 
Review of Claim
13
 
7.4
 
Decision on Review
13
 
7.5
 
Exhaustion of Review Process
13
         
ARTICLE 8
AMENDMENT AND TERMINATION OF PLAN
             
8.1
 
Amendment
13
 
8.2
 
Effect of Termination; Distribution of Accounts
14
         
ARTICLE 9
GENERAL PROVISIONS
             
9.1
 
Unfunded Plan
15
 
9.2
 
Unsecured General Creditors
15
 
9.3
 
Nonassignability
15
 
9.4
 
Not a Contract of Employment
16
 
9.5
 
Participant's Cooperation
16
 
9.6
 
Expenses Relating to Enforcing Agreement
16
 
9.7
 
Interest on Delinquent Payments
16
 
9.8
 
Governing Law
17
 
9.9
 
Severability
17
 
9.10
 
Notice
17
 
9.11
 
Successors
17
   
SIGNATURE
17

 

  -ii-
 

--------------------------------------------------------------------------------

 

RIVERVIEW COMMUNITY BANK
 
DIRECTORS' AND EXECUTIVE OFFICERS'
DEFERRED COMPENSATION PLAN
(2008 Restatement)
 
PREAMBLE

--------------------------------------------------------------------------------

 
A.
PURPOSE. The purpose of this Plan is to assist the Bank in attracting,
motivating and retaining high caliber executive talent for its Board of
Directors and its senior management by:
     
(1)  Providing its Directors and Executive Officers with the opportunity to
defer their fees or compensation on a pre tax and tax-sheltered basis;
     
(2)  Correlating the earnings credited to the deferred Compensation to the
Bank's yield on assets;
     
(3)  Allowing Participants to receive payment of their deferred funds upon their
Separation from Service or an unexpected financial hardship; and
     
(4)  Upon a change in control, requiring the deferred funds to be held in a
"rabbi trust" where, although those funds would be subject to the claims of
creditors in the event of the Bank's insolvency, they would be otherwise
dedicated solely to providing benefit payments under the Plan.
   
B.
ERISA EXEMPTION. This is an unfunded plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees. As such, this Plan is intended to qualify as a "top hat
plan" exempt from Part 2 (minimum participation and vesting standards), Part 3
(minimum funding standards) and Part 4 (fiduciary responsibility provisions) of
Title I of the Employee Retirement Income Security Act of 1974. The provisions
of the Plan shall be interpreted and administered according to this intention.
   
C.
EFFECTIVE DATES. This 2008 Restatement is a restatement in its entirety of the
Riverview Directors' and Officers' Deferred Compensation Plan, which has
effective dates as follows:
     
(1)  The original plan was adopted December 18, 1986.
     
(2)  The 2002 Restatement was effective December 18, 2002.
     
(3)  The Interim Plan Document for Operational Compliance with the American Jobs
Creation Act was effective January 1, 2005, subject to reasonable good faith
interpretations of the requirements of Code  409A and the applicable interim
guidance.
     
(4)  This 2008 Restatement is effective December 17, 2008, and is intended to
bring the Plan into compliance with Code  409A and make other changes to
facilitate Plan administration.
   
D.
CITATIONS. Citations to sections of the Code or Treasury regulations are to
those sections as amended or any successor provision.

 
 

--------------------------------------------------------------------------------

Page 1

 
  
 
 
E.
 
NAMING CONVENTION. This Plan document uses the following system for naming,
numbering and lettering the major divisions in its textB
     
ARTICLE 1
 
 
   1.1            Section.
   
 
(a)  Subsection
 
   
(1) Paragraph
         
(A) Subparagraph.
   
          
             (i) clause.
   
 
                    (I) Subclause.
       
ARTICLE I
 
DEFINITIONS

--------------------------------------------------------------------------------

     
Words and phrases that appear in this Plan with initial capital letters signify
defined terms with the meanings given in this section. Words appearing in the
following definitions which are themselves defined terms are also indicated by
initial capital letters.
   
1.1
ACCOUNT means the separate bookkeeping account maintained by the Bank under
Article 3 with respect to each Participant to record each Participant's Plan
Benefit.
   
1.2
BANK means Riverview Community Bank and its holding company.
   
1.3
BENEFICIARY means the person, persons or entity designated by the Participant,
or as otherwise determined under Article 5, to receive any Plan Benefits payable
after a Participant's death.
   
1.4
BOARD means the Board of Directors of the Bank.
   
1.5
CODE means the Internal Revenue Code of 1986, as amended.
   
1.6
COMMITTEE means the Deferred Compensation Committee appointed to administer the
Plan pursuant to Article 6.
   
1.7
COMPENSATION means.
     
(a)  With respect to a Director --  Board meeting attendance fees.
     
(b)  With respect to an Executive Officer --  salary, bonuses that are
considered to be "wages" for federal income tax withholding purposes.

 

--------------------------------------------------------------------------------

Page 2

 
 
 
 
1.8
 
 
DEFERRAL ELECTION means an election by a Participant to defer Compensation
pursuant to Article 2.
   
1.9
DETERMINATION DATE means the last day of each calendar month.
   
1.10
DIRECTOR means a member of the Board.
   
1.11
DISABLED or DISABILITY means a Participant is:
     
(a)  Unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of not less than 12 months;
     
(b)  By reason of any medically determinable physical or mental impairment that
can be expected to result in death or to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
Bank or a Participating Subsidiary; or
     
(c)  Determined to be totally disabled by the Social Security Administration.
     
The Committee, in its sole discretion, shall determine whether a Participant is
Disabled.
   
1.12
EXECUTIVE OFFICER means any officer at the level of Senior Vice President or
above.
   
1.13
INTEREST means interest computed on a Determination Date at the rate of the
Bank's average yield on assets for the prior calendar year, less one hundred
(100) basis points. The term "yield on assets" shall mean the "total revenue" as
reported on the Bank's Thrift Financial Report or Bank Call Report, as
applicable, for that calendar year divided by the average total assets of the
Bank during that calendar year. For this purpose, "average total assets" will be
determined by taking the average of the Bank's assets as reported on its Thrift
Financial Report or Bank Call Report, as applicable, as of January 1 of that
calendar year and at the end of each calendar quarter in that same calendar
year.
   
1.14
PARTICIPANT means any Director or Executive Officer who elects to participate by
filing a Participation Agreement as provided in Article 2.
   
1.15
PARTICIPATING SUBSIDIARY means any subsidiary of the Bank except those that
affirmatively elect not to participate in this Plan.
   
1.16
PARTICIPATION AGREEMENT means the agreement filed by a Participant prior to the
beginning of the first period for which the Participant's Compensation is to be
deferred. A new Participation Agreement shall be filed by the Participant for
each separate Deferral Election.
   
1.17
PLAN BENEFIT means the benefit payable to Participants, as determined under
Article 4.
   
1.18
PLAN YEAR means the calendar year.
   
1.19
SEPARATION FROM SERVICE means:
     
(a)  With respect to a Director the date the Director is no longer serving on
the Board.
   
 
 
 
(b)  With respect to an Executive Officer the date the Executive Officer is no
longer employed by the Bank or by any Participating Subsidiary.

 

--------------------------------------------------------------------------------

Page 3

 
 
 
 
ARTICLE 2
 
PARTICIPATION

--------------------------------------------------------------------------------

 
2.1
PARTICIPATION. Participation in the Plan shall be limited to Directors and
Executive Officers who elect to participate by filing a Participation Agreement
with the Committee or its designee.
   
2.2
DEFERRAL ELECTIONS.
     
(a)   Initial Enrollment.
         
(1)   In order to defer Compensation in the first Plan Year that a Participant
becomes eligible to participate in the Plan, the Participant must file a
Participation Agreement no later than thirty (30) days following notification by
the Committee of eligibility to participate.
         
(2)   Except as provided in paragraph (3) below, the Deferral Election will be
effective only for the Compensation paid for services to be performed after the
date the election is filed.
         
(3)   In the case of bonus Compensation, the Deferral Election will be effective
only for the portion of the bonus paid for services performed after the date the
election is filed. That portion will be determined by multiplying:
           
(A)  The total bonus payment by the ratio of the number of days remaining in the
bonus measuring period after the election is filed; by
             
(B)  The total number of days in the bonus measuring period.
          (b)   Annual Enrollment.  New Deferral Elections shall be made
annually by filing a Participation Agreement with the Committee before December
15th (or such other deadline as established by the Committee from time to time)
of any Plan Year stating the amount or percentage of Compensation that the
Participant elects to have deferred during the upcoming Plan Year. A Participant
may elect a schedule of deferral percentages or amounts that will apply at
stated times or during stated periods in the coming Plan Year.         (c)  
Minimum and Maximum Deferral Limits. The minimum deferral for a Plan Year is One
Hundred Dollars ($100.00). The maximum deferral for Executive Officers shall be
fifty percent (50%) of Compensation otherwise payable to the Participant during
the Plan Year. Directors are not subject to a maximum deferral.      
2.3
MODIFICATION OR REVOCATION OF DEFERRAL ELECTIONS.
       
(a)   Deferral Election may be modified or revoked at any time up until the
applicable election deadline specified in Section 2.2(b). After that date, the
Deferral Election becomes irrevocable except as provided under subsection (b)
below.
       
(b)  A Participant may cancel a Deferral Election as follows:
         
(1)  The cancellation may be made only upon the following events:

 

--------------------------------------------------------------------------------

Page 4

 
         
 
 
(A) An unforeseeable emergency or a hardship distribution under Section 4.7; or
             
(B)  A disability (as defined in paragraph (4) below), provided the
cancellation occurs by the later of:
               
(i)  The end of the calendar year in which the Participant incurs the
Disability; or
                 
(ii)   The 15th day of the third month following the date the Participant incurs
the Disability.
           
(2)   The deferral election must be cancelled, not merely postponed or otherwise
delayed.
         
(3)   Any later deferral election must be made within the deadline under Section
2.2(b).
                 
(4)   For purposes of subsection (b)(1)(B) above, "disability" means any
medically determinable physical or mental impairment resulting in the
Participant's inability to perform the duties of the Participant's position or
any substantially similar and available position, where that impairment can be
expected to result in death or can be expected to last for a continuous period
of at least six months.
       

 
ARTICLE 3
 
DEFERRED COMPENSATION ACCOUNTS

--------------------------------------------------------------------------------

 
3.1
MAINTENANCE OF ACCOUNTS.   An Account shall be maintained for each Participant
for   recordkeeping purposes only. The maintenance of Accounts shall not require
the Bank to segregate any of its assets for the benefit of a Participant except
as provided under Section 4.16 (funding a trust upon a change in control). The
deferred Compensation of a Participant, together with accrued Interest, shall be
credited to that Participant's Account. Distributions (including hardship
withdrawals under Section 4.7) shall be debited from that Account.
     
3.2
ACCOUNT ADJUSTMENTS.   Participants' Accounts shall be adjusted as of each
Determination.  Date as follows:
       
(a)   First, deducting from the balance of the Account determined as of the
preceding  Determination Date the amount of any distributions made from that
Account since the preceding Determination Date.
     
(b)    Second, crediting Interest on the Account balance, as adjusted under
subsection (a) above.
     
(c)    Third, crediting any Compensation deferred since the preceding
Determination Date.
     
3.3
ACCOUNT STATEMENTS.   The Committee shall provide each Participant, within
ninety (90) days after the close of each Plan Year and at such other times as
determined by the Committee, a statement setting forth the balance of that
Participant's Account.

 
 

--------------------------------------------------------------------------------

Page 5

 
 
ARTICLE 4
 
PLAN BENEFITS

--------------------------------------------------------------------------------

 
4.1
AMOUNT OF BENEFIT. The Plan Benefit shall be equal to the balance of the
Participant's Account as of the Determination Date on or before the date of
distribution plus the amount of any Compensation deferred since that
Determination Date.
     
4.2
TIME OF PAYMENT.
       
(a)    Participants may elect on their initial Participation Agreement either a
specific date or a fixed schedule of payments starting on a specified date on
which distribution of their Plan Benefit is to be made. If a Participant does
not make such an election, the Participant's Plan Benefit will be distributed
upon the Participant's Separation from Service.
       
(b)   Distributions shall be made in accordance with subsection (a) except as
provided in Section 4.6 (overrides), Section 4.7 (hardship withdrawals), Section
4.8 (death),  Section 4.9 (Disability), Section 4.10 (cashout of small accounts)
and Section 4.14  (delayed distributions to key employees).
       
(c)   A Participant may, as allowed under Section 4.5 below and under procedures
established by the Committee, change the time of payment elected under
subsection (a) above.
       
(d)   Neither the time nor the schedule of any payment under the Plan may be
accelerated except:
         
(1)   As otherwise provided in Section 4.7 (hardship withdrawals), Section 4.8
(death), Section 4.9 (Disability), Section 4.10 (cashout of small accounts); or
         
(2)   To the extent allowed under Treas. Reg.  1.409A-3(j)(4) and policies and
procedures established by the Committee.
     
4.3
FORM OF PAYMENT.
       
(a)  Participants may elect on their initial Participation Agreement one of the
following forms of payment for their Plan Benefit:
         
(1)   A lump-sum payment (which shall be the default if a Participant fails to
elect a form of payment); or
         
(2)   Annual installments in substantially equal payments of principal and
Interest over a period not to exceed ten (10) years.
       
(b)   A Participant may, as allowed under Section 4.5 below and under procedures
established by the Committee, change the form of payment elected under
subsection (a) above.

 
 

--------------------------------------------------------------------------------

Page 6

 
 
4.4
OVERRIDES.  On their initial Participation Agreements, Participants may also
elect one or more override options as follows:

     
(a)   An override election provides that the time and form of payment elected by
the Participant will be followed unless an override event occurs first. If it
does, the date of the override event will be the date of distribution and the
form of payment will be a lump-sum.
       
(b)   Participants may elect either or both of the following as an override
event:
         
(1)  Separation from Service; and/or
         
(2)  "Change in control" as defined in Treas. Reg.  1.409A-3(i)(5).
     
4.5
CHANGES IN TIME OR FORM OF PAYMENT. Participants may change the time or the form
of payment selected for their Plan Benefit upon the following conditions:
       
(a)   The change cannot take effect for at least 12 months after filing the
election change form required by the Committee;
       
(b)   If a Participant wants to change the specific date on which a payment is
to be made, the Participant must file the required election change form at least
12 months in advance of that date; and
       
(c)   The Participant must elect to delay the commencement of the payment for at
least five years from the original payment date, except in the case of death,
Disability or a financial hardship withdrawal under Section 4.7(b).
     
4.6
SPECIAL 2008 ELECTIONS. Participants may change their elections as to the time
and form of payment of their Plan Benefit and elect an override option under
Section 4.4 without regard to the deadlines in Sections 4.2, 4.3 and 4.4 or the
rules of Section 4.5 provided they file their new elections no later than
December 31, 2008 (or such earlier deadline as established by the Committee).
     
4.7
HARDSHIP WITHDRAWALS.
       
(a)   A Participant may apply to the Committee for a withdrawal to meet a
financial hardship (as defined in subsection (b) below). If the application is
approved, the withdrawal will be effective at the later of the date specified in
the Participant's application or the date of approval. The approved amount shall
be payable in a lump sum.
       
(b)   A "financial hardship" is an unforeseeable financial emergency resulting
from:
         
(1)   An illness or accident of the Participant, or the Participant's spouse or
dependent (as defined in Code  152, without regard to  152(b)(1), (b)(2) and
(d)(1)(B));
         
(2)   Medical expenses (as defined in Code  213(d)) of the Participant, the
Participant's spouse or the Participant's dependent (as defined in paragraph (1)
above), including prescription drug expenses;
         
(3)   A property casualty loss incurred by the Participant (including the need
to rebuild a home following damage not otherwise covered by insurance);

 

--------------------------------------------------------------------------------

Page 7

 
       
 
(4)   Funeral expenses of a spouse, a Beneficiary or a dependent (as defined in
paragraph (1) above); or
         
(5)   A similar extraordinary and unforeseeable circumstance caused by events
beyond the Participant's control.
       
 The circumstances that constitute a financial hardship depend upon the facts of
each case, but, in general, the purchase of a home or the payment of college
tuition is not an unforeseeable emergency.
       
(c)   A withdrawal cannot exceed the amount necessary to meet the financial
hardship (including any amounts necessary to pay any federal, state, local or
foreign income taxes or penalties reasonably anticipated to result from the
distribution). In making this determination, the Committee does not need to
conduct an independent investigation but may reasonably rely on the
Participant's written representations that the financial hardship cannot be
relieved by:
         
(1)   Reimbursement or compensation by insurance or otherwise;
         
(2)   Liquidating the Participant's assets, to the extent the liquidation of
those assets would not cause a severe financial hardship; or
         
(3)   Cancelling deferrals under this Plan.
       
(d)   If a Participant takes a financial hardship withdrawal, the Participant's
Account shall be appropriately reduced to reflect the amount withdrawn.
       
(e)   Hardship withdrawals may not be repaid.
       
(f)   Hardship withdrawals shall be treated as taxable distributions from the
Plan.
     
4.8
DEATH BENEFITS. Upon a Participant's death, the unpaid balance of the
Participant's Plan Benefit shall be paid to the Participant's Beneficiary in a
lump sum as soon as administratively feasible following the date of death.
     
4.9
DISABILITY BENEFITS. The unpaid balance of a Participant's Plan Benefit shall be
paid to the Participant in a lump sum as soon as administratively feasible
following the date the Participant is determined to be Disabled.
     
4.10
CASHOUT OF SMALL ACCOUNTS. Regardless of the time or form of payment elected by
a Participant, the Committee, in its sole discretion, may at any time distribute
the balance or the unpaid balance of the Participant's Plan Benefit in a
lump-sum payment provided that the amount of the Plan Benefit (taking into
account all plans that are required to be aggregated with this Plan under Treas.
Reg.  1.409A-1(c)(2)) does not exceed the dollar limit under Code 402(g) on
401(k) plan elective deferrals for the year in which the cashout distribution is
made.
     
4.11
WITHHOLDING. All federal, state and local taxes required to be withheld from
deferred Compensation paid to employees shall be withheld from benefit payments
made under this Plan to or with respect to Participants who are Executive
Officers.
     
4.12
TAX REPORTING. The Trustee shall furnish Participants or Beneficiaries with the
appropriate tax form or forms reporting the amount of the payments made to them.

 

--------------------------------------------------------------------------------

Page 8

 
 
 
 
4.13
LOANS. Participants shall not be permitted to borrow from their Accounts.
     
4.14
DELAYED DISTRIBUTIONS TO KEY EMPLOYEES. The following provisions apply to a
distribution made on account of a key employee's separation from service, except
to the extent the distribution is exempt under subsection (d) below:
       
(a)   The distribution shall not be made before the date which is six months
after the date of the key employee's separation from service or, if earlier, the
date of the key employee's death.
       
(b)   If the key employee would have otherwise received installment payments
during the six-month delay period, the Committee, in its sole discretion, shall
determine whether the payments that would otherwise have been made during the
six-month delay period will be paid in a lump sum on the first day of the
seventh month following the key employee's separation from service or whether
the commencement date of the installment payment period will be delayed by six
months.
       
(c)   The following defmitions apply for purposes of this section:
         
(1)   "Key employee" as defined in Code  416(i).
         
(2)   "Separation from service" as defined in Treas. Reg.  1.409A-1(h).
       
(d)   This section does not apply to the extent the distribution is exempt from
the requirements of Code  409A or is a payment excepted from the six-month delay
rule under Treas. Reg.  1.409A-3(i)(2)(i).
     
4.15
FACILITY OF PAYMENT. If a Plan Benefit is payable to a minor, a person declared
incompetent or a person incapable of handling the disposition of his or her
property, the Committee may direct payment of that Plan Benefit to the guardian,
legal representative or other person having the care and custody of that person.
The Committee may require appropriate indemnification and proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate before
distributing the Plan Benefit. Such a distribution shall completely discharge
the Committee and the Bank or the Participating Subsidiary from all liability
with respect to that Plan Benefit.
     
4.16
CHANGE IN CONTROL. The following provisions will apply upon the occurrence of a
potential change in control or a change in control:
       
(a)   Upon the earlier of a potential change in control or a change in control,
the Bank shall, as soon as possible, but not later than 60 days following the
date of that potential change or change, establish a trust (the "Trust") with an
institutional trustee (the "Trustee"). This Trust shall be structured and
operated as a grantor trust (a so-called "rabbi trust") so that:
         
(1)   The Trust's assets shall be subject to the claims of the Bank's general
unsecured creditors in the event of the Bank's insolvency until such time as
those assets are paid to Participants and Beneficiaries in such manner and at
such times as specified in this Plan;
         
(2)   The Trust will not affect the status of the Plan as a "top hat" plan for
purposes of Title I of the Employee Retirement Income Security Act of 1974; and
         
(3)   Participants and Beneficiaries do not realize current income on amounts
contributed to the Trust.

 

--------------------------------------------------------------------------------

Page 9

 
 
 
(b)   Upon a change in control, the Bank shall, as soon as possible, but not
later than 60 days after that change, make an irrevocable contribution to the
Trust in an amount equal to the balance of the Participants' Accounts as
determined under Section 3.2 as of the Determination Date that is on or
immediately before the date the contribution is remitted to the Trustee.
       
(c)   Within 60 days after the close of each Plan Year after a change in control
has occurred, the Bank shall irrevocably deposit such additional cash or other
property acceptable to the Trustee as may be required for the total value of the
Trust's assets, less the accrued Trustee's fees and other operational costs
determined as of the close of the Plan Year, to be no less than the total value
of the Participants' Accounts determined under Section 3.2 as of the close of
the Plan Year.
       
(d)   For purposes of this section, the following definitions apply:
         
(1)  "Change in control" means:
           
(A)   An offeror other than the Bank has purchased shares of the stock of the
Bank pursuant to a tender or exchange offer for those shares;
             
(B)  A person has become the beneficial owner, directly or indirectly, of
securities of the Bank representing twenty-five percent (25%) or more of the
combined voting power of the Bank's then outstanding securities;
             
(C)   The membership of the Board has changed as the result of a contested
election, so that individuals who were Directors at the beginning of any
twenty-four (24-) month period (whether commencing before or after the date of
adoption of this 2008 Restatement) do not constitute a majority of the Board at
the end of that period; or
             
(D)   Shareholders of the Bank have approved a merger, consolidation, sale or
disposition of all or substantially all of the Bank's assets, or a plan of
partial or complete liquidation.
           
(2)   "Person" has the same meaning as defined in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934.
         
(3)"Potential change in control" means.
           
(A)   Any person, including the Bank, has announced (including filing any report
or statement required under applicable securities or banking law) an intention
to take actions which, if concluded, would constitute a change in control of
either the Bank, or the Board becomes aware that such a public announcement is
imminent;
             
(B)   Any person, including the Bank, has entered into an arrangement or
agreement which, if concluded, would constitute a change in control with respect
to the Bank; or
             
(C)   The Board of Directors of the Bank approves a proposal which, if
concluded, would constitute a change in control with respect to the Bank.

 
 

--------------------------------------------------------------------------------

Page 10

 
ARTICLE 5
 
BENEFICIARIES

--------------------------------------------------------------------------------

 
5.1
BENEFICIARY DESIGNATION.
       
(a)   Each Participant shall have the right, at any time, to designate any
person or persons as the Participant's Beneficiary or Beneficiaries to whom
payment under this Plan shall be made if the Participant dies before complete
distribution of the Participant's Plan Benefit.
       
(b)   A Beneficiary designation may be changed by a Participant by filing that
change on a form prescribed by the Committee. The filing of a new Beneficiary
designation form will cancel all Beneficiary designations previously filed.
       
(c)   A Beneficiary designation form will be effective upon its receipt by the
Committee, provided it is received before the Participant's death.
     
5.2
CHANGE IN MARITAL STATUS; COMMUNITY PROPERTY RIGHTS.
       
(a)   Any finalized divorce or marriage (other than a common law marriage) of a
Participant subsequent to the date a Beneficiary designation form is filed with
the Committee shall revoke that designation.
       
(b)   If a Participant's Compensation is community property, a Beneficiary
designation made by a married Participant shall not be effective unless either:
         
(1)   The Participant's spouse is named as the Beneficiary of at least fifty
percent (50%) of the Participant's Plan Benefit; or
         
(2)   The Participant's spouse gives written consent to that Beneficiary
designation.
     
5.3
DEFAULT BENEFICIARY. If a Participant fails to duly designate a Beneficiary, a
Beneficiary designation is revoked by marriage, divorce or otherwise without the
Participant duly filing a new designation, or if all designated Beneficiaries
predecease the Participant, then the Participant's designated Beneficiary shall
be deemed to be the person or persons surviving the Participant in the first of
the following classes in which there is a survivor:
       
(a)   The surviving spouse;
       
(b)   The Participant's children in equal shares, except that if any of the
children predecease the Participant but leave issue surviving, then such issue
shall take by right of representation the share their parent would have taken if
living; and
       
(c)   The Participant's estate.
     
5.4
EFFECT OF PAYMENT. The payment to the designated or default Beneficiary(ies)
shall completely discharge the Bank's or the Participating Subsidiary's
obligations under this Plan with respect to the deceased Participant.

 
 

--------------------------------------------------------------------------------

Page 11

 
 
ARTICLE 6
 
PLAN ADMINISTRATION

--------------------------------------------------------------------------------

 
6.1
COMMITTEE; DUTIES.
       
(a)   This Plan shall be administered by a Deferred Compensation Committee which
shall consist of not more than three (3) persons appointed by the Board. Members
of the Committee may be Participants under this Plan.
       
(b)   In addition to the authority granted elsewhere in this Plan document, the
Committee shall have the authority to:
         
(1)   Make, amend, interpret and enforce any rules and regulations it deems
appropriate for the administration of this Plan; and
         
(2)   Decide or resolve any and all questions including interpretations of this
Plan, as may arise in connection with the Plan.
     
6.2
AGENTS.   In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it deems
advisable and may from time to time consult with counsel who may be counsel to
the Bank.
     
6.3
BINDING EFFECT OF DECISIONS.  The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations revised
by the Committee shall be final and conclusive and binding upon all persons
having any interest in the Plan.
     
6.4
INDEMNIFICATION.   The Bank shall indemnify and hold harmless the members of the
Committee against any and all claims, loss, damage, expense or liability arising
from any action or failure to act with respect to this Plan (including fines,
penalties and punitive or exemplary damages and attorneys' fees, including those
incurred in connection with enforcing their indemnification rights under this
section), except in the case of gross negligence or willful misconduct by
a  Committee member.

 
 
ARTICLE 7
 
CLAIMS PROCEDURE

--------------------------------------------------------------------------------

 
7.1
WRITTEN CLAIMS.   Any person claiming a benefit, requesting an interpretation or
ruling under the Plan or requesting information under the Plan shall present the
request in writing to the Committee, which shall respond in writing as soon as
practicable.
     
7.2
DENIAL OF CLAIM.   If the claim or request is denied, the written notice of
denial shall state:
       
(a)   The reasons for denial, with specific reference to the Plan provisions on
which the denial is based.

 

--------------------------------------------------------------------------------

Page 12

 
 

 
(b) A description of any additional material or information required and an
explanation of why it is necessary.
       
(c) An explanation of the Plan's claim review procedure.
     
7.3
REVIEW OF CLAIM.   Any person whose claim or request is denied or who has not
received a response within thirty (30) days may request review by giving written
notice to the Committee.  The claim or request shall be reviewed by the
Committee who may, but shall not be required to, grant the claimant a hearing.
On review, the claimant may have representation, examine pertinent documents and
submit issues and comments in writing.
     
7.4
DECISION ON REVIEW.   The decision on review shall normally be made within sixty
(60) days.  If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be one
hundred twenty (120) days. The decision shall be in writing and shall state the
reasons and the relevant Plan provisions.
     
7.5
EXHAUSTION OF REVIEW PROCESS.   Claimants are required to exhaust this claims
and claims review process before instituting any litigation against the Bank or
a Participating Subsidiary.

 
 
ARTICLE 8
 
AMENDMENT AND TERMINATION OF PLAN

--------------------------------------------------------------------------------

 
8.1
AMENDMENT.
       
(a)   Board's Authority. The Board may at any time amend the Plan in whole or in
part, provided, however, that no amendment shall:
         
(1)   Directly or indirectly reduce the balance of any Participant's Account as
of the effective date of that amendment, including any amounts that are to be
credited as of that date;
         
(2)   Result in the acceleration of the payment of any Plan Benefit except to
the extent permissible under Code  409A; or
         
(3)   Make any substantive change to the definition of "Interest" unless either:
           
(A) All of the Participants with Deferral Elections in effect at the time the
change is adopted consent in writing to the change; or
             
(B) If that consent is not obtained, then any change to the definition of
Interest shall not become effective until the first day of the Plan Year which
follows the adoption of the amendment provided Participants are given written
notice at least thirty (30) days before the beginning of the Plan Year that the
change is to be effective.

 

--------------------------------------------------------------------------------

Page 13

 

 

 
(b)   Committee's Authority.
         
(1)   Subject to paragraph (2) below, the Committee may adopt any technical,
clerical, conforming or clarifying amendment or other change, either
prospectively or retroactively, which may be necessary or desirable to:
           
(A)  Facilitate the administration of the Plan;
             
(B)  Clarify or simplify the Plan; or
             
(C)  Upon the advice of counsel:
               
(i) Maintain the Plan's status as a "top hat" plan for purposes of ERISA; or
                 
(ii)     Comply with other applicable laws.
             
(2)   Any formal amendment adopted by the Committee shall be in writing, signed
by or on behalf of the Committee and reported to the Board at its next scheduled
meeting.
       
8.2
EFFECT OF TERMINATION; DISTRIBUTION OF ACCOUNTS.   Upon the termination of the
Plan:
       
(a)   No additional Compensation may be deferred under this Plan.
       
(b)   Participants' Accounts shall be distributed as follows
         
(1) If a trust has been created under Section 4.16, the Accounts will continue
to be held by the Trustee under the terms and conditions of the Trust and shall
be disbursed at the time and in the manner provided in this Plan.
         
(2) Otherwise, the Accounts will be distributed, in the sole discretion of the
Board, under one of the following methods:
           
(A)   The Accounts will be paid out in full within 24 months of the effective
date of the termination of the Plan regardless of the elections Participants had
made regarding the time and form of payment of their Accounts, provided:
                 
(i) The termination of the Plan does not occur proximate to a downturn in the
Bank's financial health;
                 
(ii)     The Bank terminates and liquidates all other plans or other
arrangements that are required to be aggregated with this Plan under Treas.
Reg.  1.409A-1(c) if any Participant under this Plan also has deferred
compensation payable under those other plans or other arrangements;
                 
(iii) No payments in liquidation are made within 12 months of the effective date
of the termination of the Plan, other than payments that would be payable under
the Plan if termination had not occurred; and

 

--------------------------------------------------------------------------------

Page 14

 
 

                 
(iv)   Within three years following the effective date of the termination of
this Plan, the Bank does not adopt a new plan that would be aggregated with this
Plan under Treas. Reg.  1.409A-1(c) if any Participant in this Plan participated
in both.
               
(B)   The Accounts will be distributed in a lump-sum payment as soon as
administratively feasible, but only if:
                 
(i)   The Plan termination is made within 12 months of a corporate dissolution
under Code  331 or with the approval of a bankruptcy court; or
                 
(ii)   If the Plan termination is made in connection with a change in control
event (as defined in Treas. Reg.  1.409A-3(i)(5)) and the requirements of Treas.
Reg.  1.409A 3(j)(ix)(B) for accelerated distributions are satisfied.

 
ARTICLE 9
 
GENERAL PROVISIONS

--------------------------------------------------------------------------------

 
9.1
UNFUNDED PLAN.   This Plan is intended to be an unfunded plan maintained
primarily to provide deferred Compensation benefits for a "select group of key
management employees or highly compensated employees" as that phrase is defined
for purposes of ERISA.
     
9.2
UNSECURED GENERAL CREDITORS.   Participants and their Beneficiaries, heirs,
successors and  assigns shall have no legal or equitable rights, interest or
claims in any property or assets of the Bank or its Participating Subsidiaries,
nor shall they have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds of such policies or contracts that
may be owned or acquired by the Bank or a Participating Subsidiary as a source
of financing for its obligations under this Plan ("Policies"). Except as
provided under Section 4.16, such Policies or other assets of the Bank or its
Participating Subsidiaries shall not be held under any trust for the benefit of
Participants, their Beneficiaries, heirs, successors or assigns, or held in any
way as collateral security for fulfilling the obligations of the Bank and its
Participating Subsidiaries under this Plan. Any and all of the assets and
Policies of the Bank and its Participating Subsidiaries shall be and remain
their general  unrestricted assets. The obligations of the Bank and its
Participating Subsidiaries under the Plan shall be that of an unfunded and
unsecured promise to pay money in the future.
     
9.3
NONASSIGNABILITY.   Neither a Participant nor any other person shall have any
right to sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable under this Plan. A Participant's rights to payment
under this Plan are expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency.

 

--------------------------------------------------------------------------------

Page 15

 
 
9.4
NOT A CONTRACT OF EMPLOYMENT.   The terms and conditions of this Plan shall not
be deemed to constitute a contract of employment between the Bank or any of its
Participating Subsidiaries and the Participant, and the Participant (or the
Participant's Beneficiary) shall have no rights against the Bank or any of its
Participating Subsidiaries except as may otherwise be specifically provided in
this Plan. Moreover, nothing in this Plan shall be deemed to give a  Participant
the right to be retained in the service of the Bank or any of its Participating
Subsidiaries or to interfere with the right of the Bank or its applicable
subsidiary to discipline or discharge the Participant at any time.
     
9.5
PARTICIPANT'S COOPERATION. As a condition of participation, a Participant shall
permit the issuance of life insurance contracts on the Participant's life, shall
furnish any and all information requested by the Bank, shall take such physical
examinations as the Bank may deem necessary, and shall take such other action as
may be requested by the Bank to facilitate the operation of this Plan. The
Committee shall not be required to accept a Deferral Election by any Participant
until the Participant has satisfied the underwriting requirements of a
designated life insurance company. No death benefits in excess of the balance of
the Account shall be paid with respect to any Participant.
     
9.6
EXPENSES RELATING TO ENFORCING AGREEMENT.
       
(a)   If a Participant incurs legal or other fees or expenses in an effort to
secure, preserve or establish entitlement to compensation or benefits under this
Plan or enforce any other provision of this Plan, the Bank shall, regardless of
the outcome of those efforts, pay on behalf of, or reimburse the Participant for
the reasonable fees and expenses incurred.
       
(b)   The Bank shall also pay the Participant a "double" tax gross-up payment
with respect to the taxes payable by the Participant on the payment or
reimbursement under subsection (a) above (that is, the payment shall be
sufficient to pay the tax on the gross-up payment itself).
       
(c)   If the Participant does not prevail (after exhaustion of all available
judicial remedies) on the claim and the Bank establishes in a court of competent
jurisdiction, by clear and convincing evidence, that the Participant had no
reasonable basis for the claim or acted in bad faith, then the Bank shall have
no further obligation to reimburse the Participant for legal fees and expenses
with regard to that claim, and the Participant shall refund any amounts
previously reimbursed by the Bank with respect to that claim.
       
(d)   The Bank shall pay on behalf of, or reimburse the Participant for fees and
expenses under this section as they are incurred within 10 days after the
Participant submits a request for payment or reimbursement accompanied by
evidence that the fees and expenses were incurred.
     
9.7
INTEREST ON DELINQUENT PAYMENTS. If the Bank or a Participating Subsidiary fails
to pay a Participant or Beneficiary any amount provided under this Plan when
due, the delinquent payment shall accrue interest, compounded daily, at a rate
equal to the greater of:
       
(a)   The Plan's rate of Interest; or
       
(b)   200 basis points over the prime commercial lending rate announced by the
Bank on the date the delinquent amount was due or, if no such rate is announced
on that date, the nearest prior date on which the Bank announced that rate.

 

--------------------------------------------------------------------------------

Page 16

 
 
 
9.8
GOVERNING LAW. The provisions of this Plan shall be construed and interpreted
according to the laws of the State of Washington to the extent not preempted by
federal law.
     
9.9
SEVERABILITY. If any provision of this Plan shall be held illegal or invalid for
any reason, that illegality or invalidity shall not affect the Plan's remaining
provisions, and the Plan shall be construed and enforced by disregarding that
illegal or invalid provision.
     
9.10
NOTICE. Notices shall be given as follows:
       
(a)   Notices to the Bank or the Committee must be addressed to the Bank's
principal office.   Any notice or administrative form required to be filed with
the Committee by or on behalf of a Participant, Beneficiary or other distributee
of a Participant's Account must be actually received by the Committee, and not
simply mailed by the sender, to be effective. That is, this Plan does not follow
the common law "mailbox rule" with respect to these types of communications.
       
(b)   Notices to Participants, Beneficiaries and other distributees of a
Participant's Account must be addressed to their last address as shown in the
Bank's records. The Plan follows the common law "mailbox rule" with respect to
such notices.
     
9.11
SUCCESSORS.   The provisions of this Plan shall bind and inure to the benefit of
the Bank, its Participating Subsidiaries, the Participants and their respective
heirs, personal representatives, successors  and assigns. The term successors
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of the Bank or any of its Participating Subsidiaries,
and the successors of any such corporation  or other business entity. The Bank
and its Participating Subsidiaries agree that any agreement they enter  into for
their merger, consolidation or sale or the sale of all or substantially all of
their assets shall require the acquirer, surviving entity or buyer to assume
this Plan as the successor employer.

 
 
 
 

   
RIVERVIEW COMMUNITY BANK
 
   
By:_______________________________
   
      Ronald A. Wysaske
   
      President and COO
         
Dated: December 17, 2008

 
 

Page 17
